              Case 2:19-cv-01453-RSM Document 34 Filed 04/01/21 Page 1 of 2



                                                                              Judge Ricardo S. Martinez
 1

 2

 3

 4

 5

 6

 7                            IN THE UNITED STATES DISTRICT COURT
 8                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9                                         SEATTLE DIVISION
10   DEBBIE E. HULSE                                     No. 2:19-cv-01453-RSM
11                  Plaintiffs,                          ORDER GRANTING THE PARTIES THIRD
12          vs.                                          STIPULATED MOTION TO CONTINUE
                                                         TRIAL DATE
13   STATE FARM MUTUAL AUTOMOBILE
     INSURANCE COMPANY, a Foreign
14   Corporation, AND ALLSTATE INSURANCE
     COMPANY, a Foreign Corporation,
15
                    Defendants.
16

17                                                ORDER
18
            Based on the Stipulated Motion filed by the Parties, it is so ORDERED that the trial date
19
     in this matter will be continued to August 16th, 2021. Further, an amended pre-trial scheduling
20
     order will be issued with dates in that order continued consistent with the new trial date.
21

22          DATED this 1st day of April, 2021.

23

24

25                                                 A
                                                   RICARDO S. MARTINEZ
26                                                 CHIEF UNITED STATES DISTRICT JUDGE
27

      ORDER GRANTING THE THIRD STIPULATED MOTION TO             LEWIS BRISBOIS BISGAARD & SMITH LLP
      CONTINUE TRIAL DATE - 1                                         1111 Third Avenue, Suite 2700
                                                                        Seattle, Washington 98101
                                                                               206.436.2020
              Case 2:19-cv-01453-RSM Document 34 Filed 04/01/21 Page 2 of 2




 1   Presented by:
 2
      /s/Mercedes Donchez                                /s/ Jonathan R. Missen
 3    Jeffrey J. Donchez, WSBA #17129                 Heather M. Jensen, WSBA #29635
      Mercedes Donchez, WSBA #51085                   Jonathan R. Missen, WSBA #42689
 4    Attorneys for Plaintiff                         Attorneys for Defendant State Farm
 5

 6                                                    _/s/Irene M.
                                                      Hecht____________________
 7                                                    Irene M. Hecht, WSBA #18569
                                                      Maureen M. Falecki, WSBA #18569
 8                                                    Attorneys for Defendant Allstate
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

      ORDER GRANTING THE THIRD STIPULATED MOTION TO       LEWIS BRISBOIS BISGAARD & SMITH LLP
      CONTINUE TRIAL DATE - 2                                   1111 Third Avenue, Suite 2700
                                                                  Seattle, Washington 98101
                                                                         206.436.2020
